Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 6/22/2022   has overcome the technical deficiencies and the prior art rejection. Claims 1-15 are allowed because the prior art of record fails to disclose that:
-an adjustable device disposed adjacent to the qubit processing unit and configured to measure and calibrate a qubit control signal received by the adjustable device, the adjustable device and the qubit processing unit being within a same temperature range; and a control signal generator communicatively connected to the qubit processing unit and the adjustable device, the control signal generator being configured to generate a qubit control signal to be transmitted to at least one of the qubit processing unit 
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  





/DINH T LE/Primary Examiner, Art Unit 2842